DETAILED ACTION
Disposition of Claims
Claims 1-2, 5, 9, 12-13, 15, 18-19, 21-22, 25, 27, 53, 57, 61, 65, 68-69, and 93-96 are pending.  Claims 2-4, 6-8, 10-11, 14, 16-17, 20, 23-24, 26, 28-52, 54-56, 58-60, 62-64, 66-67, 70-92, and 97-141 have been cancelled.  Amendments to claims 1, 5, 9, 12-13, 15, 18-19, 21, 25, and 27 are acknowledged and entered.  

Election/Restrictions
Claims 53, 57, 61, 65, 68-69, and 93-96 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2021, and this restriction was made final in the previous Office action
Applicant’s species election of SEQ ID NOs: 50 (SPLVXIDCY), 58 (VFLLMGMYLDF), and 75 (GSQQWRGLSRYFKVQ) in the reply filed on 11/04/2021 is acknowledged. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1, 5, 9, 12-13, 18-19, 21-22, 25, and 27 will be examined on their merits.


Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US2020/0197439A1, Published 06/25/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 05/20/2022 regarding the previous Office action dated 11/23/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition comprising two or more isolated peptides, each independently consisting of one or more of the epitopes listed in Tables 1-3 (SEQ ID NOs:1-126).  
Further limitations on the composition of claim 1 are wherein at least one of the peptides comprises a plurality of epitopes listed in Table 1 (SEQ ID NO: 1-43, and 121-123), Table 2(SEQ ID NO: 44-86, and 124-126), or Table 3(SEQ ID NO: 87-120)(claim 5), further comprising an intervening amino acid sequence between at least two of the plurality of epitopes (claim 9); wherein the epitopes have HLA class I restrictions to HLA-Al, -A2, -A3, -A 1l, -A23, -A24, -A26, -A29, - A30, -B7, -B8, -B27, - B35, - B38, -B40, -B41, -B44, -B51, -B56, -B57 or-B58 (claim 12); wherein the epitopes have HLA class II restrictions to HLA-DP. -DM, -DOA, -DOB. -DQ, or –DR (claim 13); wherein the composition further comprises an additional peptide comprising one or more epitopes from Merkel cell virus (MCV)(claim 18); further comprising a peptide comprising one or more additional epitopes not derived from a polyomavirus (claim 19); an isolated nucleic acid encoding the at least two peptides of claim 1 (claim 21); an expression construct comprising the isolated nucleic acid of claim 21 (claim 22); a pharmaceutical composition comprising the composition of claim 1 and a pharmaceutically acceptable carrier (claim 25); a vaccine composition comprising the composition of claim 1 and a pharmaceutically acceptable carrier (claim 27).


Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claims 1, 12-13, 21-22, 25, and 27 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to peptides from JC polyomaviruses (JCV) and JC polyomavirus large T antigen, VP1, and small T antigen without significantly more. The claim(s) recites compositions comprising isolated peptides, each independently consisting of one or more of the epitopes of SEQ ID NOs: 50, 58, and 75.  This judicial exception is not integrated into a practical application because these epitope sequences are derived from naturally occurring sequences for the large T antigen, VP1, and small T antigen proteins from JC virus. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while the peptide is noted to be “isolated” in instant claim 1 and would be a fragment of the larger protein, this does nothing to impart a structural difference or distinction from the protein generated by or found within a JCV virion or processed by a cell (e.g. an antigen presenting cell generates fragments of larger proteins) in nature.  Nothing in the composition claims add anything to the isolated peptides in the composition that would markedly or structurally change the naturally-occurring protein fragments (e.g. such as the inclusion of adjuvants), and the nucleic acid and expression construct encoding the claimed proteins can reasonably read upon a wild-type JCV and/or JCV genome.  It is highly suggested to amend the claims to read upon “engineered” proteins that have a structural difference from those proteins found in nature, such as epitope tags or further heterologous sequence.  Another suggestion is to incorporate the limitations from a claim not included in this rejection into the independent claim.   
(NB:  while only SEQ ID NOs: 50, 58, and 75 are under examination, applicant is cautioned that if the species election is withdrawn and further SEQ ID NOs: are examined, that this rejection may be expanded to include claims not currently rejected under this section as it appears certain epitopes may be from the same protein of the same virus and would be considered “an isolated protein with a plurality of epitopes” as required by instant claim 2, for instance.)
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Applicant asserts that since the composition is drawn towards independent, isolated protein fragments that consist of the one or more epitopes claimed, that this imparts patentability upon the claims.  The Office disagrees.  As noted in the current MPEP guidance, the courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart.  Simply because the claimed peptides are fragments of longer, naturally-occurring proteins does not impart patentability to the claims.  A marked or distinct characteristic must be changed in the peptide versus the longer counterpart, as the peptide is claimed as an epitope, and would still be an epitope if found in a longer fragment of the protein or within the full-length protein.  See MPEP 2106.04(c) II. C.1-2.  As suggested in the previous Office action, limitations from claims not included in this rejection can be incorporated into the independent claim to overcome the rejection, or the addition of material to the composition that would impart a marked change upon the peptides (e.g. adjuvants) would be helpful.  Claiming specific combinations of epitopes that result in a sequence that does not naturally occur in nature would also be helpful (e.g. Peptide A is an epitope from large TAg and has a sequence of HEART; Peptide B is an epitope from Large Tag and has a sequence of VALVE; these two epitopes occur in the same protein but not together, yet are claimed as both being within the same peptide to result in the peptide HEARTVALVE.  This resulting peptide would not be a judicial exception as while “HEART” and “VALVE” occur within the same protein naturally, they are not found together naturally in a sequence and are the result of genetic engineering or the hand-of-man.)
For at least these reasons, the arguments are not convincing, and the claims remain rejected. 



Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1, 12-13, 18-19, 21-22, 25, and 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 


(Rejection withdrawn.)  The rejection of Claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims. 




	  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1, 12, 25, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Jelcic et. al. (US20140356320A1, Pub. 12/04/2014; hereafter “Jelcic”) is withdrawn in light of the amendments to the claims. 

(Rejection withdrawn.)  The rejection of Claim(s) 1, 13, 19, 21-22, 25, and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Buck et. al. (US20160317643A1, Pub. 11/03/2016; hereafter “Buck”) is withdrawn in light of the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claim(s) 1, 12, 18, 21-22, 25, and 27 under 35 U.S.C. 102(a)(2) as being anticipated by Hirsch et. al. (WO2017060283A1, Pub. 04/13/2017; Priority 10/06/2015; hereafter “Hirsch”) is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 2, 5, and 9 under 35 U.S.C. 103 as being unpatentable over Jelcic, Buck, and Hirsch as applied to claims 1, 12-13, 18-19, 21-22, 25, and 27,  above, and further in view of Dalianis (Dalianis T. Immunotherapy for polyomaviruses: opportunities and challenges. Immunotherapy. 2012 Jun;4(6):617-28.; hereafter “Dalianis”) is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claim(s) 1, 5, 9, 12-13, 18-19, 21-22, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jelcic et. al. (US20140356320A1, Pub. 12/04/2014; CITED ART OF RECORD; hereafter “Jelcic”), 
Buck et. al. (US20160317643A1, Pub. 11/03/2016; CITED ART OF RECORD; hereafter “Buck”), 
Hirsch et. al. (WO2017060283A1, Pub. 04/13/2017; Priority 10/06/2015; CITED ART OF RECORD; hereafter “Hirsch”), 
Dalianis (Dalianis T. Immunotherapy for polyomaviruses: opportunities and challenges. Immunotherapy. 2012 Jun;4(6):617-28.; CITED ART OF RECORD; hereafter “Dalianis”), and
Stuyver et. al. (Stuyver LJ, et. al. Virol J. 2013 Jun 12;10:192.; hereafter “Stuyver”.)
The Prior Art
Jelcic teaches vaccination or immunization utilizing JC polyomavirus epitopes and antigens to prevent JCV-related diseases and disorders (entire document; see abstract.)  Jelcic teaches a protein or peptide comprising at least one CD4+ epitope derived from polyoma virus JC (JCV), wherein the epitope is selected from the group consisting of SEQ ID NO: 1-92 (reference claim 1), wherein SEQ ID NO:72 aligns with 100% identity to SEQ ID NO: 50 of the instant claims (see alignment below; instant claim 1.)
Qy          1 SPLVXIDCY 9
              |||| ||||
Db          7 SPLVWIDCY 15
	Jelcic teaches the epitope may be part of a fusion protein with other epitopes (reference claim 4) and may be within pharmaceutical or vaccine compositions (abstract; ¶[0001][0013][0015][0034][0047-0048]; reference claim 20; instant claims 25 and 27).  The instant specification notes SEQ ID NO: 50 has an HLA Class I restriction of B*35, which is an inherent functional feature of the 15-mer sequence of SEQ ID NO: 72 which comprises SEQ ID NO: 50 of the instant claims, thus teaching the limitation of instant claim 12.  
Buck teaches immunogenic compositions comprising isolated JCV VP1 polypeptides or nucleic acids encoding said VP1 polypeptides (entire document; see abstract; reference claim 32.)  SEQ ID NO: 9 of Buck is a VP1 sequence that comprises a sequence that is 100% identical to SEQ ID NO: 75 of the instant claims (reference claims 5-6 and 37-38; ¶[0029]; Table 4; instant claims 1, 21, 25).  The instant specification notes SEQ ID NO:75 has a HLA Class II DRB1*11/8 restriction (Table 2), and since Buck teaches a VP1 antigen that comprises a sequence 100% identical to SEQ ID NO:75, it would inherently possess this limitation as required by instant claim 13.  Buck notes these pharmaceutical compositions would be useful as vaccines (Sect. VII. at ¶[0156]; instant claim 27), and expression constructs can elicit immunogenic responses against the VP1 antigens in a host (Example 4 at ¶[0187]; instant claim 22).  Buck teaches VP1 fusion proteins fused to maltose-binding protein (MBP)(Example 4 at ¶[0187]; instant claim 19).  
Hirsch teaches immunogenic compositions and vaccines comprising immunodominant epitopes from polyomaviruses, such as BK, JC, and MC polyomaviruses (entire document; see abstract.)  SEQ ID NO: 119 of Hirsch comprises a sequence that is 100% identical to SEQ ID NO: 58 of the instant claims (instant claim 1).  Hirsch teaches recombinant peptides comprising multiple epitopes from polyomaviruses (p. 6), with one set of overlapping epitopes comprising VFLLMGMYLEF (9m282-9m293, LP-VET; SEQ ID NO: 106) and another set from a similar region of a different JC virus strain comprising LLMGMYLDF (JC9m289-JC9m291).  Hirsch notes this sequence (SEQ ID NO: 119, LTag from JCV) which shares 100% homology to SEQ ID NO: 58 is important as it is found in a region of the large T antigen (LTag) that is highly conserved amongst human polyomaviruses (SEQ ID NO: 58 is VFLLMGMYLDF; p. 13, ¶3), and it is reasonable to assume that a vaccine directed to this LTag region would be effective against other polyomaviruses.  The instant specification notes the HLA restriction of this epitope is to HLA Class I A*23 (Table 2), which would be an inherent feature of a polyprotein comprising the sequence of SEQ ID NO: 58 (instant claim 12).  Hirsch notes the polyprotein may comprise one or more epitopes from one or more polyomaviruses, including Merkel cell polyomavirus (MCV)(p. 2, ¶3; instant claim 18).  The protein may be expressed from a nucleic acid vector or plasmid (p. 14, ¶2, Example 1: Gene sequences and plasmids starting at p. 34; instant claims 21-22).  The polypeptide may be within pharmaceutical compositions comprising pharmaceutically-acceptable carriers (p. 12, ¶4; instant claim 25), including vaccine compositions (pp. 13-14; ¶ bridging pages; p. 20, ¶1; instant claim 27).  
While Jelcic, Buck, and Hirsch teach specific sequences for JCV protein antigens from different JCV proteins that could be useful for vaccination, none of the references teach the use of SEQ ID NOs: 50, 58, and 75 together in a single polypeptide for vaccination.  While Jelcic, Buck, and Hirsch teach the epitopes may be part of recombinant protein fragments or shorter peptides that express multiple epitopes, especially multiple polyomavirus epitopes as taught by Jelcic and Hirsch, none teach the specific expression of the noted sequences derived from JCV Large T antigen (LTag; SEQ ID NO: 58), Small T antigen (STag; SEQ ID NO: 50), or VP1 (SEQ ID NO: 75) in any combination within a single composition.  Jelcic teaches the use of multiple immunodominant epitopes from different polyomavirus proteins, such as VP1, LTag, and STag (Table 1), and especially analyzing which epitopes are important for which HLA subtypes to elicit the most potent immune response for the largest population of individuals (Example 1 starting at ¶[0079]).  Jelcic notes the genotypes and strains within viruses may alter the sequences (¶[0085]), while Buck notes that specific epitopes from polyomaviruses may elicit cross-reactive immune responses to different viral strains, genotypes, and species (¶[0052]; Table 1), and Hirsch notes that certain non-VP1 antigens are highly conserved and elicit strong cross-reactive immune responses (p. 13, ¶4.)  
Further, Jelcic teaches the generation and use of peptides comprising at least one CD4+ epitope derived from JC polyomavirus (JCV) and that said epitopes would have at least 70% identity with a CD4+ epitope from JCV VP1 (reference claims 1-3).  Jelcic teaches the peptide may be a part of a fusion protein that would comprise at least two epitopes (reference claim 4; ¶[0015]), and that “peptides” are usually shorter than proteins and comprise anywhere from 5-100 amino acids (¶[0016]).  Jelcic teaches that the fusion protein may comprise anywhere from 2-10 or more epitopes (¶[0018]) and may comprise multiple CD4+ epitopes or at least one CD4+ epitope with at least one CD8+ epitope (¶[0021]).  Jelcic teaches peptide epitope panning of all open reading frames (ORFs) of JCV, including Agno, VP1, VP2, VP3, large-T (LTAg), and small-T (sTAg) proteins (¶[0069][0100]; Fig. 2).  Jelcic notes that the 479 known genomic sequences for JCV were aligned and common polymorphisms were noted in all ORFs ¶[0085]), and that the 11 strongest immunostimulatory peptides were from Agno, VP1, LTAg, and sTAg (¶[0100]).  Buck teaches that while whole VP1 proteins may be used, that immunogenic fragments are also envisioned, especially those which comprise B or T cell epitopes that, depending on the epitope, may be anywhere from 5-15 amino acids long and may be a linear or conformational epitope.  Buck teaches epitopes may be identified through HLA binding prediction programs known in the art, and that the peptide may only consist of 5-25 amino acids (¶[0120]).  Hirsch is drawn to peptide epitopes from BK, JC, and MC polyomaviruses, wherein the peptides are only 15-50 amino acids comprising 2-6 epitopes (abstract, reference claims 1-6).  Hirsch notes identifying the specific HLA restriction of the epitopes, and the common HLA types in Europe and North America (Fig. 1) and, for the purpose of vaccine design a variety of epitopes should be selected to target a wide range of different HLA types (lines 19-20; p. 9; Table 2).  Therefore, the art is well versed in the use of compositions comprising one or more peptides which are shorter peptides comprising two or more epitopes, the art is versed in identifying immunodominant epitopes and different epitopes important to different HLA types, and the importance of using multiple epitopes to develop a vaccine that can be useful to the general population due to the breadth of HLA epitopes it comprises.
Given the combined and related teachings of Jelcic, Buck, and Hirsch, one would be motivated to utilize a plurality of epitopes within short peptides for immunization or in vitro testing or diagnostics.  Not only would this subunit peptide immunization be useful for strong, wide-reaching immune responses against JCV, but also against other polyomaviruses.  This is especially true given the motivation further provided by the art, as noted by Dalianis and Stuyver.
Dalianis provides a review of current immunotherapies against polyomaviruses (entire document; see abstract) and notes the art was active in generating VP1 virus-like particles (VLPs)-based vaccines (p. 622 starting at rt. col., ¶3) and utilized short T antigen peptides to successfully immunize against tumors (pp. 621-2, ¶ bridging pages).  Dalianis teaches that peptides presented by the polyomaviruses are assumed targets of the T-cell responses that prevent tumor development and mediate tumor rejection (p. 623, left col., ¶3), and that short peptides were able to mediate polyoma-specific immunity (references 78-81, p. 622, left col., ¶1).  
Stuyver teaches the VLPs used for inoculation primarily present conformational epitopes, that linear epitopes presented by short peptides from polyomaviruses are immunogenic, and that these linear epitopes would be useful for eventual vaccine development.  Stuyver notes that their findings using short peptide microarrays show the importance of linear epitopes in VP1, which goes against the previously published literature regarding the importance of the use of full-length, native VP1 (p. 6, left col., ¶2).  Stuyver provides teachings and motivations to use peptides in a laboratory setting (e.g. microarrays to determine immune response against short peptide epitopes from polyomaviruses) as well as a clinical vaccine setting.
Given the teachings of Jelcic, Buck, and Hirsch, one of skill in the art would note that polyomaviruses have highly immunogenic epitopes not only on VP1, but LTag and STag as well.  This is supported by the findings of Dalianis, who suggests the most efficient vaccine would utilize proteins or peptides from both VP1 and T antigens, and Stuyver, who teaches that many of the short peptides are unique to the viral genome despite a large portion of the short peptides being identical to genomic regions within the human host.  Given that Jelcic, Buck, and Hirsch suggest and/or teach the use of multiple epitopes in vaccine compositions and the use of peptides which express two or more epitopes, and given that cross-reactive immune responses between strains, species, and viruses are desirable, one of skill in the art would find it obvious to try and determine which peptides would generate the most effective immune responses for use in vaccine compositions.  As noted by Dalianis, fusion proteins which include epitopes from VP1 and T antigens would likely be useful in multiple patient populations (p. 624, rt. col., ¶1).  Therefore, arriving at the limitations of instant claims 1, 5, and 9 would be obvious to a skilled artisan, given the combined and related teachings of Jelcic, Buck, Hirsch, Dalianis, and Stuyver, as they teach and provide motivation to arrive at peptides with one or more polyomavirus antigens, and the use of flexible linkers or additional amino acids between the epitopes would be obvious to try or inherent to the use of full-length proteins which comprise the claimed sequences.  Therefore, the limitations of instant claims 1, 5, and 9 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Jelcic, Buck, and Hirsch in order to generate shorter peptides with multiple polyomavirus epitopes, thereby generating an effective immunogenic composition against polyomaviruses.  One would have been motivated to do so, given the suggestion by Dalianis that the use of VP1, LTag, and STag fusion proteins would be the most effective way to elicit a strong therapeutic response and that short peptides from polyomaviruses were able to elicit responses that targeted tumors.  One would have been further motivated, given the teachings of Stuyver, that showed linear epitopes were highly immunogenic and novel, virus-specific polyomavirus peptides were able to elicit strong immune responses.  There would have been a reasonable expectation of success, given the knowledge that conserved and immunogenic epitopes from polyomaviruses, such as JCV, were known in the art, as taught by Jelcic, Buck, and Hirsch, that the tools needed to determine HLA epitopes were known and available in the art, as taught by Hirsch, and also given the knowledge that the use of multiple epitopes from multiple polyomavirus proteins was suggested for effective immunogenic compositions, as taught by Dalianis and Jelcic.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not entirely persuasive. 
Applicant argues it would not be obvious to combine the teachings of the art to arrive at the instantly claimed invention, namely that even if it were obvious to combine the art, it would be to combine whole, full-length proteins and not peptides which consist of one or more of the epitopes of the instant claims.  The Office disagrees.  Jelcic teaches a peptide comprising at least one CD4+ epitope derived from JC polyomavirus (JCV) and that said epitopes would have at least 70% identity with a CD4+ epitope from JCV VP1 (reference claims 1-3).  Jelcic teaches the peptide may be a part of a fusion protein that would comprise at least two epitopes (reference claim 4; ¶[0015]), and that “peptides” are usually shorter than proteins and comprise anywhere from 5-100 amino acids (¶[0016]).  Jelcic teaches that the fusion protein may comprise anywhere from 2-10 or more epitopes (¶[0018]) and may comprise multiple CD4+ epitopes or at least one CD4+ epitope with at least one CD8+ epitope (¶[0021]).  Jelcic teaches peptide epitope panning of all open reading frames (ORFs) of JCV, including Agno, VP1, VP2, VP3, large-T (LTAg), and small-T (sTAg) proteins (¶[0069][0100]; Fig. 2).  Jelcic notes that the 479 known genomic sequences for JCV were aligned and common polymorphisms were noted in all ORFs ¶[0085]), and that the 11 strongest immunostimulatory peptides were from Agno, VP1, LTAg, and sTAg (¶[0100]).  Buck teaches that while whole VP1 proteins may be used, that immunogenic fragments are also envisioned, especially those which comprise B or T cell epitopes that, depending on the epitope, may be anywhere from 5-15 amino acids long and may be a linear or conformational epitope.  Buck teaches epitopes may be identified through HLA binding prediction programs known in the art, and that the peptide may only consist of 5-25 amino acids (¶[0120]).  Hirsch is drawn to peptide epitopes from BK, JC, and MC polyomaviruses, wherein the peptides are only 15-50 amino acids comprising 2-6 epitopes (abstract, reference claims 1-6).  Hirsch notes identifying the specific HLA restriction of the epitopes, and the common HLA types in Europe and North America (Fig. 1) and, for the purpose of vaccine design a variety of epitopes should be selected to target a wide range of different HLA types (lines 19-20; p. 9; Table 2).  Therefore, the art is clearly versed in the use of compositions comprising one or more peptides which are shorter peptides comprising two or more epitopes, the art is versed in identifying immunodominant epitopes and different epitopes important to different HLA types, and the importance of using multiple epitopes to develop a vaccine that can be useful to the general population due to the breadth of HLA epitopes it comprises.  Therefore, taking into account the combination of Jelcic, Buck, and Hirsch, it would be obvious to use a composition which comprises one or more shorter peptides wherein said peptides comprise at least two or more epitopes.  It is not convincing that the art only renders obvious the use of full-length proteins, as Buck, Jelcic, and Hirsch note the usefulness of these peptides not only for vaccination, but for in vitro testing and diagnostics.  Dalianis further reinforces the obvious nature of the invention.  While the invention has been amended to claim shorter peptides, and the previous Office action focused on the VLPs noted by Dalianis, Dalianis also teaches that peptides presented by the polyomaviruses are assumed targets of the T-cell responses that prevent tumor development and mediate tumor rejection (p. 623, left col., ¶3), and that short peptides were able to mediate polyoma-specific immunity (references 78-81, p. 622, left col., ¶1).  Further evidence is provided by Stuyver, which notes that the VLPs used for inoculation primarily present conformational epitopes, that linear epitopes presented by short peptides from polyomaviruses are immunogenic, and that these linear epitopes would be useful for eventual vaccine development.  Stuyver notes that their findings show the importance of linear epitopes in VP1, which goes against the previously published literature regarding the importance of the use of full-length, native VP1 (p. 6, left col., ¶2).  Therefore, taking what was known in the art as whole, and what was taught by Buck, Jelcic, Hirsch, Dalianis, and Stuyver, one of skill in the art would have the motivation to identify and use short, linear epitopes not only for in vitro diagnostics and immunological studies, but also for potential vaccine development.  Given that the epitopes of the instant claims were provided for in the art, and given that the motivation to combine epitopes in an immunogenic peptide composition was provided for in the art, and given that the tools for identifying important epitopes for HLA subtypes was provided for in the art, and given that it was suggested to use short, linear epitopes in the art which are not readily provided for when using VLPs, the Office maintains it would be obvious through routine experimentation to arrive at the invention as claimed.  
For at least these reasons, the rejection is maintained and extended.  



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
WO2021014213: applicant-related post-filing international application.  While priority is claimed to a US provisional application, there does not appear to be a U.S. non-provisional filing related to this WIPO filing or this provisional filing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648